The selection of a new or substituted trustee rested in the discretion of the Supreme Court and is not subject to review by this court.
It is extremely doubtful, to say the least, whether the infant has any interest in the corpus of the trust fund. Therefore, the compensation for the services of the guardian was necessarily limited to taxed costs and the court was not authorized to make him an allowance. (Matter of Holden, 126 N.Y. 589; Matter ofRobinson, 40 App. Div. 30; affd., 160 N.Y. 448.)
The order appealed from should be modified so as to strike out the allowance to the guardian ad litem, and in lieu thereof direct that said guardian be paid his costs to be taxed, and as modified affirmed, without costs of this appeal to either party.
CULLEN, Ch. J., EDWARD T. BARTLETT, HAIGHT, VANN, WERNER, WILLARD BARTLETT and CHASE, JJ., concur.
Order accordingly. *Page 541